DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on November 5, 2021 has been fully considered. The amendment to instant claims 1 and 6 is acknowledged. Specifically, claim 1 has been amended to include the limitations of the foam having density of 195 kg/m3 or less and 10% or less volume change after exposure to an environment of 70ºC and 97% humidity for 24 hours. These limitations were taken from claim 5 and instant specification (p. 2, line 6 of instant specification). In light of the amendment filed by Applicant, all previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-2, 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850), Anderson et al (US 8,653,174), Ryugo et al (US 6,221,929)  and Buffy et al (US 2010/0101165).

4. The rejection is adequately set forth on pages 3-18 of an Office action mailed on August 5, 2021 and is incorporated here by reference.

5. With respect to amended claims 1 and 6,
since the polyurethane foam produced from the multi-component composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al is made from the same composition as that claimed in instant invention, and is produced by substantially the same process as claimed in instant invention, therefore, the polyurethane foam of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention, including density and volume change, i.e. the volume change after exposure the polyurethane foam to an environment of 70ºC and 97% relative humidity for 24 hours, as well, especially since it would comprise calcium oxide having preferable size of about 20 micron specifically added as a dehydrating agent in amount of 0.8-6%wt (as to instant claims 1, 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6.  Further, since the specific properties of the foam, including density, strength, fire resistance, water resistance/volume change and curing rate, depend on the specific relative amounts of the components of said composition, i.e. the relative amounts of the blowing agent, mineral fillers/calcium oxide, acid catalysts, on the size of the calcium oxide particles and further on functionality of each of the polyaldehyde and the polycarbamate and molar ratio between the polyaldehyde and the polycarbamate, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and relative amounts of the used components, and size of the calcium oxide particles, so to produce the polyurethane foam having a desired density, strength, fire resistance, water resistance and curing rate, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
7.  Applicant's arguments filed on November 5, 2021 have been fully considered.

Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850), Anderson et al (US 8,653,174), Ryugo et al (US 6,221,929)  and Buffy et al (US 2010/0101165), it is noted that:
1) since the polyurethane foam produced from the multi-component composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al is made from the same composition as that claimed in instant invention, and is produced by substantially the same process as claimed in instant invention, therefore, the polyurethane foam of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention, including density and volume change, i.e. the volume change after exposure the polyurethane foam to an environment of 70ºC and 97% relative humidity for 24 hours, as well, especially since it would comprise calcium oxide having preferable size of about 20 micron specifically added as a dehydrating agent in amount of 0.8-6%wt (as to instant claims 1, 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
2) since the specific properties of the foam, including density, strength, water resistance/volume change, depend on the specific relative amounts of the components of said composition, i.e. relative amounts of the blowing agent, mineral fillers/calcium oxide, acid catalysts, on the size of the calcium oxide particles and further on functionality of each of the polyaldehyde and the polycarbamate and molar ratio between the polyaldehyde and the polycarbamate, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and relative amounts of the used components, and size of the calcium oxide particles, so to produce the polyurethane foam having a desired density, strength, fire resistance, water resistance and curing rate, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
3) Popa et al, Anderson et al, Ryugo et al and Buffy et al are secondary references, each of which was applied for the specific reasons. Thus, Ryugo et al was applied for the teachings of the specific particle size and amount of the dehydrating agents used to prepare polyurethane foams, wherein the dehydrating agents are known in the art as being used in polycarabamate/polyaldehyde systems as shown by Anderson et al. Buffy et al was applied for the teachings of the use of blowing agents to prepare foams from the polyurethane-based systems. Secondary reference does not need to teach all In re Nievelt, 179 USPQ 224 (CCPA 1973).
4) In response to Applicant’s argument that the examiner has combined an excessive number of references, i.e. four secondary references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Each is the cited references were applied for the specific reasons.
5) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	
	
9. With respect to Applicant’s arguments regarding the unexpected results of instant invention as presented in Tables 3 and 4 of instant specification, it is noted that:
1) the examples presented in Tables 3 and 4 of instant specification are based on specific compositions that are based on the specific relative amounts of the components. That is, the exemplified composition are based on the use of 71.75-82.46 mmol of polyaldehyde with 62.2-77.6 mmol of polycarbamate at a molar ratio of 
Therefore, the provided evidence of unexpected results is not commensurate in scope with instant claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
2) Further, referring to Table 4 of instant specification, comparative examples A-C, E, F, I are silent with respect to density and hydrolytic stability at all.
Further, the comparative example O showing the use of polycarbamate with functionality 2.8 (outside the claimed range) shows the hydrolytic stability of 8.3% vol change, which value is about the same or even less than those for inventive example 
1-16. On the other hand, inventive examples 2, 5, 14 show volume change of more than 10% (Table 4), i.e. outside of the claimed range. Therefore, no sufficient evidence of 

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764